Citation Nr: 1212560	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 20 percent for right elbow disorder.

3.  Entitlement to an initial compensable rating for bilateral eye disorder.

4.  Entitlement to a combined rating in excess of 90 percent.

5.  Entitlement to an effective date earlier than November 12, 2008, for the establishment of service connection for right elbow disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a bilateral hip disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August 2008, March 2009, April 2009, August 2010, and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By the August 2008 rating decision, the RO established service connection for diabetes mellitus, type II, evaluated as 20 percent disabling effective June 5, 2008.  The RO determined the combined rating was 90 percent.  In an August 2009 notice of disagreement, the Veteran disagreed with the 90 percent combined rating.  Thereafter, by the March 2009 rating decision, the RO, in pertinent part, established service connection for a right elbow disorder, evaluated as 20 percent disabling effective November 12, 2008; and denied service connection for erectile dysfunction.  By the April 2009 rating decision, the RO denied service connection for arthritis of the hips, back and left knee.  The August 2010 rating decision established service connection for a bilateral eye disorder, and assigned an initial noncompensable (zero percent) rating effective from June 22, 2009.  Finally, the October 2011 rating decision denied the hypertension claim on the merits after reopening the claim.

The Board notes that the RO only addressed the issue of whether the Veteran had arthritis of the hip, back, and/or left knee.  However, in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit held that though a veteran may only seek service connection for posttraumatic stress disorder (PTSD), the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  The Board finds that this holding is analogous to the present case in that it appears the Veteran is seeking service connection for disabilities of the back, hips and left knee however diagnosed.  

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's diabetes mellitus, right elbow, bilateral eye disorder, higher combined rating, back disorder, hips disorder, left knee disorder, erectile dysfunction, and hypertension claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board observes that the Veteran, in an August 2009 submission, requested an increased rating for nerve injuries affecting the hand and resulting in loss of use.  This matter has not been adjudicated as of yet.  Accordingly, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue adjudicated by this decision have been completed.

2.  The Veteran filed a claim for service connection for an injury of the right arm in August 1973, which was adjudicated by way of a February 1974 rating decision.  The Veteran was informed of the decision and of his appellate rights but did not appeal.  

3.  The record does not reflect that the Veteran thereafter filed a claim of entitlement to service connection for a right elbow disorder prior to November 12, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 12, 2008, for the establishment of service connection for the Veteran's right elbow disorder are not met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the only issue being formally adjudicated at this time is the Veteran's claim for an effective date earlier than November 12, 2008, for the establishment of service connection for a right elbow disorder.  Therefore, the VCAA adjudication that follows will only address this claim.

The Board notes that the appellate claim arises from a disagreement with the effective date assigned for the right elbow disorder following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, once service connection was granted there was no further duty to notify with respect to this issue.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that the Veteran has not demonstrated any prejudice with regard to the content of any notice or lack thereof regarding this claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the earlier effective date claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding evidence which demonstrates facts not shown by the evidence already of record.  He has indicated that no hearing is desired in conjunction with this case.  The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this appellate claim.  

Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

It is noted that new evidence, including medical evidence, was associated with the record after the statement of the case issued in May 2010.  However, as this evidence is not relevant to the issue of whether an earlier effective date is warranted for the right elbow disability, a supplemental statement of the case is not required, nor is a waiver of agency of original jurisdiction required.  See 38 C.F.R. §§  19.31, 20.1304(c) (2011).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, the Board acknowledges that there is evidence the Veteran had a right elbow disorder prior to the current effective date of November 12, 2008.  For example, such a disability was noted on the October 2008 VA examination.  Moreover, the examiner attributed the right elbow disorder to the Veteran's shell fragment wound residuals.  As such, it does appear that entitlement arose prior to November 12, 2008.  However, the rule is that the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  (Emphasis added).

The Veteran asserts that an earlier effective date is warranted as he filed a claim for benefits in August 1973.  He states he was never told that the compensation awarded to him based on that claim did not include compensation for damage to the bone in his right elbow.  See notice of disagreement dated in August 2009.  He also asserts that the August 1973 VA examination failed to adequately diagnose the extent of his injuries.  See substantive appeal received in July 2010.

The claims folder reflects that the Veteran filed a claim in September 1973 for injuries to his right arm resulting from an explosion in Vietnam.  He indicated that he was treated for nerve damage to the right arm at Walter Reed General Hospital from November 1969 to February 1970.  By way of a February 1974 rating decision, service connection was granted for residuals of shrapnel fragment wounds to the ulnar nerve and median nerve and 10 percent disability ratings were assigned for each disability pursuant to Diagnostic Codes 8515 and 8516.  He was also assigned an evaluation for residuals of a shrapnel fragment wound to Muscle Group VII moderate but elevated to moderately severe on the right due to involvement of Group VIII on the right and assigned a 30 percent evaluation pursuant to Diagnostic Code 5307.  A VA Form 20-822 Control Document and Award Letter reflects that the Veteran was notified of the decision in March 1974.  The Control Document indicates that a VA Form 6782 was provided, which includes appellate rights.  The Veteran did not file an appeal.  Accordingly, the decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The September 1973 claim for injuries to the right arm was adjudicated by way of the February 1974 decision.  A thorough review of the record does not reflect the Veteran submitted any written communication thereafter and prior to November 12, 2008, in which he indicated he was seeking service connection for an injury to the right elbow or that he was entitled to such benefits.  In October 2008, the Veteran filed a claim for service connection for arthritis but reported that the arthritis was in his hips, knee and spine.  In short, there is no basis for assigning an earlier effect date for service connection for a disability of the right elbow prior to November 12, 2008.  Here, the date of claim is after the date entitlement arose.  Pursuant to the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the effective date must be from the later date of claim, which is the current November 12, 2008, effective date.

The Board notes that a claimant can also obtain an earlier effective date by showing clear and unmistakable error (CUE) in a prior decision.  However, the Veteran has not contended there was any CUE in a prior rating decision.  Therefore, there is no basis for the Board to consider CUE at this time.  The Veteran is free to raise CUE as a separate claim at the RO if he so desires.

For these reasons, an effective date earlier than November 12, 2008, is not warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than November 12, 2008, for the establishment of service connection for right elbow disorder, is denied.



REMAND

In this case, and for the reasons stated below, the Board finds that further development is required with respect to the Veteran's diabetes mellitus, right elbow, bilateral eye disorder, higher combined rating, back disorder, hips disorder, left knee disorder, erectile dysfunction, and hypertension claims.  

Initially, the Board notes that the Veteran has submitted timely Notices of Disagreement (NODs) regarding the initial noncompensable rating assigned for this bilateral eye disorder, the combined rating assigned for his service-connected disabilities, and whether new and material evidence has been submitted to reopen the denial of service connection for hypertension.  However, the evidence assembled for the Board's review does not reflect any Statement of the Case (SOC) has been promulgated in response to these NODs as required by 38 C.F.R. §§ 19.29, 19.30.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).  Accordingly, a remand is required to accomplish this development.

Regarding the other claims, the Board notes that the Veteran has identified treatment at VA facilities since 1973.  For example, he indicated he was treated in Fayetteville from August 1973 to June 1987, Durham from June 1987 to September 1998, West Palm Beach from January 1999 to September 2001, and at Bay Pines from October 2001 to the present.  However, it does not appear all of these records have been obtained and/or requested.  For example, while records were requested for the August 1973 to June 1987 period, it appears this request was sent to the Durham facility and not Fayetteville.

The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

Also, with respect to the service connection claims, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, the Board notes that the Veteran's back, hips, and left knee claims were denied below on the basis of no current disability in that the medical evidence did not show arthritis.  However, the Board observes that medical treatment records do show evidence of bursitis and degenerative changes of the hip, left knee strain, as well as findings of degenerative disc disease of the back.  Therefore, there is evidence of current disability.

The Veteran has indicated that his current disabilities of the back, hips, and left knee are due to injuries sustained while on active duty, and has indicated that they were incurred at the same time as that of his service-connected shell fragment wound residuals to include both legs.  He has also indicated that these disabilities are secondary to his service-connected shell fragment wound residuals.  Similarly, he has contended that his erectile dysfunction is secondary to his service-connected diabetes mellitus, type II.  

In addition to the rules of service connection noted above, the law does provide that service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439, 447-49 (1995), secondary service connection may be found where a service connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder). 

Inasmuch as the Veteran did sustain shell fragment wounds during service of various joints, he has impairment due to such residuals to include both legs, and has current disabilities of the back, hips, and left knee, the Board finds that a medical examination is warranted in order to address the etiology of these disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Here, it does not appear that the Veteran has been accorded a VA medical examination for the specific purpose of evaluating the etiology of his claimed disabilities of the back, hips, and/or left knee.  Although a July 2010 VA examination of the service-connected shrapnel wound residuals included an opinion that the Veteran's left knee strain was at least as likely as not to be related or caused by service, no rationale was provided in support of this opinion.  The Court has held that an examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, the Board finds that a remand is required to accord the Veteran an adequate examination regarding these claims.

With respect to the erectile dysfunction claim, the Board notes that an October 2008 VA examination of the Veteran's diabetes mellitus included an opinion that his erectile dysfunction was not related to his service-connected diabetes mellitus, because the erectile dysfunction preceded the diagnosed diabetes mellitus.  However, while this opinion goes to the issue of secondary causation, it does not address the issue of secondary aggravation pursuant to Allen, supra.  Therefore, a remand is required for clarification of this medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that while the Veteran has raised the claim of secondary service connection, it does not appear he has received adequate notification as to the elements necessary to substantiate such a claim, at least with respect to his back, hips, and left knee claims.  Accordingly, such notification should be provided while on remand.

The Board further finds that any outstanding treatment records regarding the Veteran's diabetes mellitus, right elbow disorder, back disorder, hip disorder, left knee disorder, and erectile dysfunction should be obtained while on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a SOC as to the issues of entitlement to an initial compensable rating for his service-connected bilateral eye disorder, a combined rating in excess of 90 percent for his service-connected disabilities, and whether new and material evidence has been presented to reopen a previously denied claim for service connection for hypertension.  The AMC/RO should also and advise him of the time period in which to perfect an appeal.  If, and only, if he perfects an appeal as to this matter, should these issues be returned to the Board for further consideration. 

2.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to how to substantiate a claim of secondary service connection pursuant to 38 C.F.R. § 3.310.

3.  The AMC/RO should attempt to obtain any outstanding records of treatment at VA facilities in Fayetteville from August 1973 to June 1987, Durham from June 1987 to September 1998, West Palm Beach from January 1999 to September 2001, and at Bay Pines from October 2001 to the present.  

4.  In addition, the AMC/RO should also request that the Veteran submit or sufficiently identify records of private treatment for the disabilities that have not already been associated with the claims folder.  After securing any necessary release, the AMC/RO should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available for review to the examiner who conducted the October 2008 VA medical examination concerning peripheral neuropathy.

The examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected diabetes mellitus has aggravated his erectile dysfunction.  By aggravation the Board means an increase in the severity of the underlying disability beyond its natural progression.  The examiner should also opine whether it is at least as likely as not that erectile dysfunction is related to active service.  

A complete rationale for any opinion expressed should be provided, to include if the examiner is unable to provide the requested opinion(s) without resorting to speculation. 

If the October 2008 VA examiner is unavailable, the requested medical opinion(s) should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, one should be conducted. 

6.  The Veteran should also be afforded a VA medical examination to address the nature and etiology of his current back disorder, hip disorders, and left knee disorder.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.  

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current disabilities of the back, hips, and/or left knee began in or are related to his active service to include his documented in-service shrapnel wounds.  See VA treatment records indicating degenerative changes in both hip joints (x-ray report dated in June 2007); trocanter bursitis of the right hip (June 2007); traumatic arthritis of the left knee (January 2008 and January 2009); and degenerative joint disease of the lumbar spine (December 2009).  

If the examiner determines any current disability is not directly related to active service, then he or she must express an opinion as to whether it is at least as likely as not that any such disability was caused or aggravated by a service-connected disability, to include the service-connected shell fragment wound residuals.  By aggravation the Board means an increase in the severity of the underlying disability beyond its natural progression.  

A complete rationale for any opinion expressed should be provided, to include if the examiner is unable to provide the requested opinion(s) without resorting to speculation. 

7.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these issues, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


